DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/NO2018/000009 filed on April 27, 2018.
An amendment was received from the applicant on August 2, 2021.
Claims 1-67 and 78 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 68-71, 76-77, 79-80 and 84 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VEB Volkswerft Stralsund (FR 1,399,321).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72-74 and 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over VEB Volkswerft Stralsund in view of Mitchell (US 2,890,543).
VEB Volkswerft Stralsund, as set forth above, discloses all of the features claimed except for the use of a recovery or transport bag for a trawl net.
Mitchell discloses a trawl net attachment, as shown in Figures 1-8, for a trawl net, defined as Part #6, as shown in Figure 8, said attachment being in the form of a recovery or transport bag, defined as Part #32, which is releasably connected to said trawl net with connection means, as shown in Figure 4.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a recovery or transport bag for attachment to a trawl net, as taught by Mitchell, in combination with the catch handling system as disclosed by VEB Volkswerft Stralsund for the purpose of providing a trawl net with means to releasably connect a recovery or transport bag in order to facilitate handling of a catch made by said trawl net.
Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over VEB Volkswerft Stralsund in view of Fuhr (US 2013/0305975 A1).

Fuhr discloses a deep-sea device, as shown in Figures 1-15, that is comprised of a drone, defined as Part #1, that includes one or more propellers, defined as Part #218, as shown in Figure 3, that are driven by an electric motor, defined as Part #217, for propelling said drone through water.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a drone with propellers and a motor for propulsion, as taught by Fuhr, in combination with the catch handling system as disclosed by VEB Volkswerft Stralsund for the purpose of providing a catch handling system with a drone that is self-propelled in order to facilitate directional control of said drone with a trawl net.

Allowable Subject Matter
Claims 75 and 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on August 2, 2021 regarding claims 68-74, 76, 77 and 79-85 have been fully considered but they are not persuasive.
The applicant argues that VEB Volkswerft Stralsund (FR 1,399,321) does not disclose all of the features of the catch handling system as claimed by the applicant.
In response to the applicant’s argument, VEB Volkswerft Stralsund does disclose the same catch handling system as claimed, as shown in Figures 1-4, which is comprised of at least one catch collection system, as shown in Figure 1, that includes a catch handling depot, defined as Part #4, of a trawl vessel, defined as Part #3, one or more trawls or units, defined as Part #1, and a catch transport system or net, defined as Part #5, with a transport node having means for releasable and attachable connection of a line, defined as Parts #6 and 7, as shown in Figure 1, to a catch handling fleet carrier drone, defined as Part #9, and a line, defined as Part #8, to one or more units, defined as Part #3, in the form of a trawl vessel of a catch handling fleet, where said carrier drone can be released from said transport node, as shown in Figure 2, and by means of a releasable cable, defined as Parts #6 and 7, that is attachable to fastening means on said carrier drone, as shown in Figure 1, said carrier drone is connected to said marine vessel and to said catch transport system or net.  Said trawl vessel pulls and thus navigates and propels said trawl and said carrier drone, as shown in Figure 1.  A rear or cod end of said catch transport system or net is also configured with means for releasable connection, defined as Parts #6 and 7, to said transport node, as shown in Figure 1. 
Therefore, for the reasons given above, the rejection of claims 68-74, 76, 77 and 79-85 is deemed proper and is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617